Title: To Thomas Jefferson from Elijah Russell, 7 August 1801
From: Russell, Elijah
To: Jefferson, Thomas


Respected Sir,
Concord, N.H. August 7. 1801.
Humanity, more than self interest, dictates this letter; I hope, therefore, you will excuse the freedom taken by a stranger occupying but an humble walk in the world—I write but because my respect for an aged, grey-headed Father, overpowers my diffidence in addressing the Chief Executive of the United States—My father (now about 70 years of age) was a poor man;—but he was not destitute of love to his country—He had a numerous family—they looked to him, many of them, for their support—But, when the tyranny of a British King, called for those who lov’d their country, and who valued their natural rights, to defend them—then did my Father shoulder his musket, and march to the war—he had Five Sons who also entered the service about the same time—leaving my mother, and four younger children—whose sole dependance was on her industry and the small pittance of his scanty wages—He returned from the war, as he went, a poor man—but I never heard that he dishonor’d the title of a Soldier—He is now principally dependant for the comforts of Old Age, upon my eldest Brother; who fought in the army by his side, as I have been informed—This Brother, on whom he rest his last hopes, has held the Office of Inspector of the Revenue at Burlington, in Vermont—and, as he is a Federalist, it is probable application will be made to have some other person appointed to said office—I believe his integrity has never been doubted—and, as I believe him a wrongly prejudiced, but true Friend to his Country, and prefers its interest to that of any other country whatever—and as my aged Parents are so much dependant on him, to render the evening of their lives calm and comfortable—and as this office has considerably assisted him to administer to their necessities—In their behalf, I humbly plead, that he may be continued in said Office, if it is consistent with the honor and interest of the Government—and provided he shall discharge its duties with honest fidelity—
With the utmost deference and respect, I am Sir, your most humble servt.—
Elijah Russell
